     Case 4:17-cv-00181 Document 184 Filed on 10/02/20 in TXSD Page 1 of 2
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


MICHAEL J. BYNUM and CANADA                §
HOCKEY LLC d/b/a EPIC SPORTS               §
    Plaintiffs,                            §
                                           §
v.                                         §         Cause No. 4:17-CV-00181
                                           §
BRAD MARQUARDT,                            §
in his individual capacity,                §
       Defendant.                          §

                               NOTICE OF APPEAL

      Notice is hereby given that Defendant Brad Marquardt hereby appeals to the

United States Court of Appeals for the Fifth Circuit from the Court’s Order of

September 4, 2020 [Dkt. No. 179] denying Defendant Brad Marquardt’s Motion for

Summary Judgment based on qualified immunity [Dkt. No. 143], and the orders and

ruling merged into that order, including the Court’s Order of March 29, 2019 [Dkt. No.

96] denying Defendant Brad Marquardt’s Motion to Dismiss based on qualified

immunity [Dkt. No. 34].


Dated: October 2, 2020

                                 Respectfully submitted.

                                 KEN PAXTON
                                 Attorney General of Texas

                                 JEFFREY C. MATEER
                                 First Assistant Attorney General

                                 RYAN L. BANGERT
                                 Deputy First Assistant Attorney General

                                 DARREN L. MCCARTY
                                 Deputy Attorney General for Civil Litigation

                                 JOSHUA R. GODBEY
                                 Division Chief
                                 Financial Litigation and Charitable Trusts Division
     Case 4:17-cv-00181 Document 184 Filed on 10/02/20 in TXSD Page 2 of 2
                                   /s/ H. Melissa Mather
                                  H. Melissa Mather
                                  Southern District Bar No. 1476779
                                  Assistant Attorney General
                                  Telephone: (512) 475-2540
                                  melissa.mather@oag.texas.gov
                                  Lea N. Brigtsen
                                  Assistant Attorney General
                                  Southern District Bar No. 876846
                                  Telephone: (512) 475-4476
                                  lea.brigtsen@oag.texas.gov
                                  Financial Litigation and Charitable Trusts Division
                                  P.O. Box 12548
                                  Austin, TX 78711-2548
                                  Telephone: (512) 475-2540
                                  Facsimile: (512) 477-2348

                                  Counsel for Defendant Brad Marquardt




                           CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2020, a true and correct copy of the foregoing
Notice of Appeal was electronically served through the CM/ECF system on all counsel
of record.



                                          /s/ H. Melissa Mather
                                         H. Melissa Mather




                                           2
